Citation Nr: 0602299	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a back disorder, diagnosed as dorsal kyphosis with 
exaggerated lordotic curve and favorable ankylosing 
spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

A motion to advance this case on the Board's docket was 
granted by the Board in November 2005, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The case was previously before the Board in September 2004, 
at which time it was Remanded for a VA examination.  
Unfortunately, additional remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In October 2002, the veteran was accorded a hearing before a 
Veterans Law Judge on the issue of entitlement to an 
increased rating for his service-connected back disorder.  
That Veterans Law Judge has retired and is no longer employed 
by the Board.  In December 2005, the veteran indicated that 
he desired a video conference hearing before a Veterans Law 
Judge on this issue.

Accordingly, the case is remanded for the following 
development:

The RO should schedule the veteran for a 
Video Conference hearing before a Member 
of the Board.  The RO should notify the 
veteran of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

